312 F.2d 880
114 U.S.App.D.C. 153, 136 U.S.P.Q. 28
W. Reuen FISHER, Appellant,v.NORTH BRANCH PRODUCTS, INC., a Michigan Corporation, Appellee.
No. 16746.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 25, 1962.Decided Dec. 27, 1962, Petition for Rehearing En Banc DeniedEn Banc Jan. 28,1963, Petition for Rehearing Bythe Division Denied Feb. 6, 1963.

Mr. Robert G. Mentag, Detroit, Mich., with whom Mr. Albert W. Rinehart, Washington, D.C., was on the brief, for appellant.
Mr. Albert A. Smith, Saginaw, Mich., of the bar of the Supreme Court of Michigan, pro hac vice, by special leave of court, with whom Mr. J. Harold Kilcoyne, Washington, D.C., was on the brief, for appellee.
Before WASHINGTON, BURGER and WRIGHT, Circuit Judges.
PER CURIAM.


1
This case is a sequel to North Branch Products, Inc. v. Fisher, 109 U.S.App.D.C. 182, 284 F.2d 611 (1960), cert. denied, 365 U.S. 827, 81 S.Ct. 713, 5 L.Ed.2d 705 (1961).  After our remand, the case came to trial in the District Court, and resulted in a judgment against Fisher, requiring him to assign certain patents to the plaintiff corporation.  This appeal followed.


2
Appellant makes a number of contentions.  Inter alia, he urges that the District Court lacked jurisdiction.  But this was decided against appellant in our earlier decision, cited above, and will not be reopened now.  He also attacks the findings of fact of the District Court as clearly erroneous.  They do not appear so to us.  Nor do the conclusions of law appear in error.  The judgment of the District Court will accordingly be


3
Affirmed.


4
---------------



1 Obviously the records of the hospital where the petitioner is confined are available to both parties and to the court.